ORDER
This case came before us for oral argument January 28, 1993 pursuant to an order which had directed both parties to appear and show cause why the issues raised in this appeal should not be summarily denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
A justice of the Superior Court suppressed a confession given by the defendant to special agents of the U.S. Naval Investigative Service on the ground that the confession was not voluntary in light of the totality of the circumstances. We are of the opinion that there was ample evidence to support the finding of the trial justice and that he committed no error in suppressing defendant’s confession.
Consequently, the appeal of the state is denied and dismissed. The order of suppression is affirmed. The case is remanded *1129to the Superior Court for further proceedings.